UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JUAN B. WILKINS,                                DOCKET NUMBER
                   Petitioner,                       CB-1205-16-0020-U-1

                  v.

     OFFICE OF PERSONNEL                             DATE: September 22, 2016
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Juan B. Wilkins, Natchez, Mississippi, pro se.

           John P. Gniadek and Robin Jacobsohn, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                        FINAL ORDER

¶1         The petitioner asks the Board to conduct a regulation review of a policy of
     his former employer, the Pentagon Federal Police Agency (PFPA), which he
     alleges has denied him due process and the equal protection of the laws. For the



     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     reasons discussed below, we DENY the petitioner’s request for lack of
     jurisdiction.
                                       DISCUSSION
¶2         The Board has original jurisdiction to review rules and regulations
     promulgated by the Office of Personnel Management (OPM). 5 U.S.C. § 1204(f).
     The Board is authorized to declare an OPM rule or regulation invalid on its face
     if the Board determines that the provision would, if implemented by an agency,
     require any employee to commit a prohibited personnel practice as defined
     by 5 U.S.C. § 2302(b). See 5 U.S.C. § 1204(f)(2)(A). Similarly, the Board has
     the authority to determine that an OPM regulation has been invalidly
     implemented by an agency if the Board determines that the provision, as
     implemented, has required any employee to commit a prohibited personnel
     practice. 5 U.S.C. § 1204(f)(2)(B).
¶3         The Board’s regulations require an individual requesting a regulation
     review to identify the challenged OPM regulation. This is part of the information
     that is required to state a case within the Board’s jurisdiction.        5 C.F.R.
     § 1203.11(b)(1).   Here, the petitioner is challenging PFPA Policy 5525.02, an
     agency rule that he asserts adversely affects retired Pentagon Federal police
     officers in that it excludes such individuals who retired prior to 2002 from the
     agency’s data bank of retired officers. Because the petitioner is not challenging
     an OPM regulation, or an agency action implementing such a regulation, his
     claim is not one within the Board’s regulation review jurisdiction under 5 U.S.C.
     § 1204(f). Accordingly, the petitioner’s request for regulation review is denied.
                                                                                 3

¶4         This is the final decision of the Merit Systems Protection Board in this
     proceeding.   Title 5 of the Code of Federal Regulations, section 1203.12(b)
     (5 C.F.R. § 1203.12(b)).




     FOR THE BOARD:                         ______________________________
                                            Jennifer Everling
                                            Acting Clerk of the Board
     Washington, D.C.